Citation Nr: 1550218	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fascitis.

2.  Entitlement to service connection for left eye stress as secondary to service-connected retinal detachment, right eye, status post retinal detachment repair.

3.  Entitlement to service connection for headaches as secondary to left eye stress.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1999 to December 1999 and on active duty from October 2003 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A hearing was scheduled before a Decision Review Officer in May 2012; however, the Veteran submitted a notice in April 2012 that she was unable to attend the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate her claims.  This duty includes assisting her in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

Relating to the Veteran's claim for service connection for left eye stress as secondary to the service-connected retinal detachment, right eye, retinal detachment repair, the January 2011 examiner diagnosed the Veteran with nonspecific binocular vision disorder which accounts for the Veteran's complaint of left eye stress and a small esophoria in both eyes.  However, the examiner did not provide an opinion as to whether the Veteran's left eye stress was causally related to her service, or was caused or aggravated by the service-connected right eye disability.  This opinion is inadequate as it fails to address these medical questions.

Dr. H.D. also submitted a medical statement dated April 2011 and opined the Veteran's left eye stress is less likely as not related to the blindness in the right eye caused by retinal detachment.  However, Dr. H.D.'s statement did not include an opinion regarding possible aggravation of the Veteran's left eye by the right eye disability nor did the statement include a support for the opinion.  As such, the opinion is also inadequate.

Pertaining to the Veteran's claim for service-connection for headaches as secondary to left eye stress, the January 2011 examiner diagnosed the Veteran with tension headaches with blurred vision and indicated the headaches are not likely related to eye conditions, much less a nonmedical diagnosis of eye stress.  This opinion is also inadequate as there is no explanation or support for the examiner's opinion the eye condition is likely a nonmedical diagnosis of eye stress nor does the opinion address whether the Veteran's service-connected right eye disability could have aggravated the Veteran's tension headaches.

Service treatment records reflect a complaint of pain in the feet in March 2005.  An October 2005 treatment record diagnosed the Veteran with plantar fascitis and recommended she stop running and jogging or extended walking until pain is completely resolved.  However, the January 2011 examination found the Veteran has no diagnosis of plantar fascitis of the right foot because there was no pathology to render a diagnosis.  However, the Veteran's claim for service connection for plantar fasciitis is for both of her feet.  This examination appears to only address the Veteran's right foot.  As such, the opinion is inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination to determine the presence and, if present, the etiology of bilateral plantar fasciitis.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

Provide an opinion as to whether the Veteran has a present diagnosis of bilateral plantar fascitis.  If so, also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's plantar fascitis is of service onset or otherwise related thereto.

A complete rationale must be provided for all opinions presented.

3.  Following completion of the development requested in paragraph 1, above, make arrangements for the Veteran to be afforded VA examination or examinations to determine the presence and etiology of headaches and left eye stress.  The claims file must be provided to the examiner(s) for review in conjunction with the examination(s) and the examiner(s) must indicate whether the claims file was reviewed.  The examiner(s) is asked to accomplish the following:

   a.  Provide separate opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left eye stress and headaches are of service onset or otherwise related thereto.

	b.  If the answer to (a) is that it is less likely than not that left eye stress and/or headaches are of service onset or otherwise related thereto, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left eye stress and/or headaches are proximately due to or the result of the service-connected retinal detachment, right eye, status post retinal detachment repair.

	c.  If the answer to (b) is that it is less likely than not that the left eye stress and/or headaches are proximately due to or the result of the service-connected retinal detachment, right eye, status post retinal eye repair, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left eye stress and/or headaches have been aggravated by the service-connected retinal detachment, right eye, status post retinal detachment repair.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left eye stress and/or headaches (i.e. a baseline) before the onset of aggravation.

A complete rationale must be provided for all opinions presented.

4.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If any benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

